Case 2:20-cr-00218-WSH Document4 Filed 08/25/20 Page lof7 —

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

- UNITED STATES OF AMERICA

Vv.

JAMAAL MARAGH
a/k/a “Alrick Williams”
a/k/a “Frederick Vanlierop”
-NOEL PEREZ AGUILAR
a/k/a “Venado” . .
JUAN CARLOS ALEJANDRES
DINO AQUILINE
RAMON S. ARAIZA-VEGA
‘JOSE D. DELOSRIOS BENITEZ
a/k/a “McQueen”
JOHNNY BRAVO JR.
LUCIEN BURTON
KEITH L. CLARK

ANTONIO EGURROLA-GAMBOA ‘-

a/k/a “Chango”
ROBERTO EGURROLA-VASQUEZ
a/k/a “Gordito”
SHERITA JAMES
HOWARD E. JOHNSON III

' ALEXIS A. PEREZ LOPEZ

CLAYTON F. MANNING
JOHN W. MONTGOMERY
MANUEL J. MURRIETTA
PATRICIA MURRIETTA
RACHEL M. NOVALESI
JUSTO EDGARDO PARRA JR.
ROBERT E. REED II
ODEAN SAMUELS

a/k/a “Martin ONeil”

a/k/a “Smokey”
MANUEL SILVESTRE
KEVIN THOMAS JR.
STEVEN L. TRENT JR.
DARRICK WATKINS
KRESSMORE J. WATSON

 

Criminal No. | 20 “Lh

[UNDER SEAL]

FILED
AUG 25 2020.

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

 
Case 2:20-cr-00218-WSH Document 4 Filed 08/25/20 Page 2 of 7

INDICTMENT MEMORANDUM

“AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Jerome A. Moschetta,

Assistant United States Attorney for said District, and submits this Indictment Memorandum. to

the Court:

I. THE INDICTMENT

A federal grand jury returned a three-count Indictment against the above-named

defendants for alleged violations of federal law:

COUNT OFFENSE/DATE | TITLE/SECTION

1 Conspiracy to possess with 21 U.S.C. § 846
intent to distribute and
_ distribute five (5) kilograms
_ or more of cocaine

In and around October 2018
until in and around June
2020

2 Possession with intent to 21 U.S.C. §§ 841(a)(1)
distribute 500 grams or more and 841(b)(1)(B)(ii)
- of cocaine

March 4, 2020

3 Possession of a firearm and 18 U.S.C. § 922(g)(1)
ammunition by a convicted
felon

March 4, 2020

DEFENDANTS
CHARGED

ALL DEFENDANTS

STEVEN L. TRENT JR.

STEVEN L. TRENT JR.
Case 2:20-cr-00218-WSH Document 4 Filed 08/25/20 Page 3 of 7

I. ELEMENTS OF THE OFFENSES
A. As to Count 1:
In onder for the crime of conspiracy to possess with intent to distribute and
distribute five (5) kilograms or more of cocaine, in violation of 21 U.S.C. § 846, to be established,
‘the government must prove all of the ‘following essential elements beyond a reasonable doubt:
1. That two or more persons agreed to possess with intent to distribute and/or
- distribute a controlled substance.
2. That the defendant was a party to or member of that agreement.
3, ; That the defendant joined the agreement or conspiracy knowing of its
objective to possess with the intent to distribute and/or distribute a controlled substance and
intending to join together with at least one other alleged conspirator to achieve that objective; that
is, that the defendant and at.least one other alleged conspirator shared a unity of purpose and the
intent to achieve that objective.
4. That cocaine is a Schedule II controlled substance, pursuant to 21 U.S.C.
§ 812(c), Schedule II(a)(4).
5. That the amount of cocaine attributable to the defendant as a result of his/her
own conduct and the conduct of conspirators reasonably foreseeable to him/her was five (5)

kilograms or more. 21 U.S.C. § 841(b)(1)(A)(ii). (Apprendi v. New Jersey, 530 U.S. 466 (2000);

 

Alleyne v. United States, 133 S. Ct. 2151 (2013)).

Third Circuit Model Criminal Jury Instruction 6.21.846B (modified).
_ Case’2:20-cr-00218-WSH Document 4 Filed 08/25/20 Page 4 of 7

B. As to Count 2:

In order for the crime of possession with intent to distribute 500 grams or more of
cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(ii), to be established, the
government must prove all of the following essential elements beyond a reasonable doubt:

1. That on or about the date set forth, the defendant possessed with intent to

distribute the controlled substance charged in the Indictment.

United States v. Lartey, 716 F.2d 955, 967 (2d Cir.
1983); United States v. Wright, 593 F.2d 105, 107-
108 (9th Cir. 1979); United States v. Tighe, 551 F.2d
18, 21 (3d Cir.), cert. denied, 434 U.S. 823 (1977). _

 

2. That the defendant did so knowingly and intentionally.

United States v. Jewell, 532 F.2d 697, 699-700(9%"
Cir.), cert. denied, 426 U.S. 951 (1976); United
States v. Kairouz, 751 F.2d 467, 469 (1st Cir. 1985).

 

 

 

3. That cocaine is a Schedule 0 controlled substance, pursuant to 21 U.S.C.

§ 812(c), Schedule II(a)(4).

4. That the mixture or substance containing a detectable amount of cocaine
was 500 grams or more. 21 U.S.C. § 841(b)(1)(B)(i1).

Apprendi v. New Jersey, 530 U.S. 466 (2000).

OF As to Count 3:

In order for the crime of possession of a firearm and ammunition by a convicted
felon, in violation of 18 U.S.C. § 922(¢)(1), to be established, the government must prove all of

the following essential elements beyond a reasonable doubt:

1. STEVEN L. TRENT JR. knowingly possessed the firearm and/or

ammunition described in Count Three of the Indictment;

2. Atthe time of the charged act, STEVEN L. TRENT JR. had been convicted

4
Case 2:20-cr-00218-WSH Document 4 Filed 08/25/20 Page 5 of 7

- of a felony, that is, a crime punishable by imprisonment for a term exceeding one (1) year:
3. At the time of the charged act, the defendant knew that he had been
~ convicted of a felony, that i is, a crime punishable by imprisonment for a term exceeding one (1)
year; and
| 4. STEVEN L. TRENT JR.’s possession was in or affecting interstate or
foreign commerce. | | —_

Third Circuit Model Criminal Jury Instruction 6.18.922G (modified).
Til. PENALTIES

A. “ As to Count 1: Conspiracy to possess with intent to distribute and

distribute five (5) kilograms or more of cocaine (21 U.S.C. § 846):

A A term of imprisonment of not less than ten (10) years to a maximum of life.
2. A fine not to exceed $10,000,000.
3. A term of supervised release of at least five (5) years.
If the defendant has a prior conviction for a serious drug felony or a serious violent
felony that is final:
| lL, | A term of imprisonment of not less than fifteen a 5) years toa maximum of
life. | |
2. A fine not to exceed $20,000,000.
3. A term of supervised release of at least ten (10) years. |
If the defendant has two (2) or more prior convictions for a serious drug felony or
a serious violent felony that are final: |
1. A term of imprisonment of not less than twenty five (25) years to a |
maximum of life.
2. A fine not to exceéd $20,000,000. .

5
Case 2:20-cr-00218-WSH Document4 Filed 08/25/20 Page 6 of 7

B. As to Count 2: Possession with intent to distribute 500 grams or more

of cocaine (21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(ii)):

1. .A term of imprisonment of not less than five (5) years to a maximum of
forty (40) years.

2. A fine not to exceed $5,000,000.

3. A term of supervised release of at least four (4) years.

If the defendant has a prior conviction for a serious drug felony or a serious violent
felony that is final:

1. A term of imprisonment of not less than ten (10) years to a maximum of life.

2. _ A fine not to exceed $8,000,000. |

3.0 A term of supervised release of at least eight (8) years.
C. | As to Count 3: Possession of a firearm and ammunition bya convieted

felon (18 U.S.C. § 922(g)(1)):

1. A term of imprisonment of not more than ten (10) years. However, if it is
- determined that the defendant has three (3) previous convictions for a violent felony or a serious
drug offense, or both, then pursuant to 18 U.S.C. § 924(e), the term of imprisonment is not less
than fifteen (15) years to a maximum of life imprisonment. .
| 2. A fine of not more than $250,000 (18 USS.C. §: 3571 (b)(3)).
3, A term of supervised release of three (3) years (or five (5) years if18 U.S.C.
§ 924(e) applies) (18 U.S.C. g 3583). |
IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
Case 2:20-cr-00218-WSH Document 4 Filed 08/25/20 Page 7 of 7

V. RESTITUTION
Not applicable in this case. |
Vi. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfully submitted,

_ SCOTT W. BRADY
United States Attorney

 

pin = A. Wiecrrtctre

Assistant U.S. Attorney
PA ID No. 203965
